443 F.2d 359
UNITED STATES of America, Plaintiff-Appellee,v.ONE 1952 PIPER TRI-PACER AIRCRAFT, Defendant,Samuel L. Kranzthor, Owner, Defendant-Appellant.
No. 30904.
United States Court of Appeals, Fifth Circuit.
June 7, 1971.

Lee A. Chagra, El Paso, Tex., for defendant-appellant.
Ralph E. Harris, Asst. U. S. Atty., El Paso, Tex., Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before GOLDBERG, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966